Citation Nr: 0628359	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-36 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to a service-connected disability.

3.  Entitlement to service connection for residuals of a 
skull fracture, to include as secondary to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to July 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Chicago, Illinois (RO).

A motion to advance this case on the Board's docket was 
received in July 2006, and granted by the Board in August 
2006, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2005).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran claims entitlement to service connection for 
residuals of a skull fracture, tinnitus, and right ear 
hearing loss.  Specifically, he asserts that his 
service-connected coronary artery disease, found by VA to be 
related on a secondary basis to his service-connected 
inservice left leg amputation, caused a 1988 incident where 
he fell to the floor and fractured his skull.  He has also 
asserted that the 1988 incident resulted in tinnitus and 
right ear hearing loss.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 


7 Vet. App. 439 (1995) (en banc) (additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

Private medical records from February and March 1988 show 
that the veteran fell and sustained a right basilar skull 
fracture.  These records also reflect the veteran's report 
that after his fall, he experienced a roaring noise in his 
right ear, and significantly increased right ear hearing 
loss.  It was noted that the veteran's right ear tympanic 
membrane was torn.  Later private treatment records from 
October 2000 noted that the veteran reported continued 
dizziness, falls, and fainting spells.  VA treatment records 
and examination reports dated beginning in June 2000 show 
that the veteran continued to report tinnitus and right ear 
hearing loss.  Most significantly, in the November 2002 VA 
examination report, the VA examiner noted that the 
medications with which the veteran was treated for his 
coronary artery disease may have caused or exacerbated the 
veteran's dizziness, a symptom of orthostatic hypotension, to 
the extent that it was likely that the fall the veteran 
sustained in February 1988 was secondary to his 
atherosclerotic heart disease.  Additionally, the examiner 
noted that the veteran's tinnitus and right ear hearing loss 
were likely the result of the skull fracture.  

However, these opinions were based only on the current 
clinical findings, and the veteran's reported history, not on 
a review of the veteran's claims file.  The United States 
Court of Appeals for Veterans Claims (Court) has held that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

It is clear from the record that the veteran sustained a 
skull fracture in 1988, and has current diagnoses of tinnitus 
and right ear hearing loss.  However, because the 
relationship between the veteran's service-connected coronary 
artery disease and his 1988 fall is not clear, a VA medical 
opinion which speaks to the relationship between his service-
connected disorder and the claimed conditions, based on 
review of the veteran's claims file, must be obtained.  
38 C.F.R. § 3.159(c).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court clearly indicated that the necessity of 


evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and frustrates effective judicial review.

Accordingly, the case is remanded for the following actions:

1.  The veteran must be afforded a VA 
examination to determine the etiology of 
his residuals of a skull fracture, right 
ear hearing loss, and/or tinnitus.  The 
examination must be conducted by a 
different examiner than that who conducted 
the veteran's previous VA examinations.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Any indicated diagnostic 
tests, including radiological studies, 
deemed necessary for an accurate 
assessment must be conducted.  The 
examiner must record all pertinent medical 
complaints, symptoms, and clinical 
findings, and must review the results of 
any testing prior to completion of the 
report.  

Following a review of the service and 
postservice medical records, the examiner 
must offer an opinion as to whether the 
veteran's service-connected coronary 
artery disease, and/or any medications or 
other treatment therefor, resulted in the 
veteran's 1988 fall and subsequent skull 
fracture.  If the examiner finds that the 
veteran's 1988 fall is related to his 
service-connected coronary artery disease, 
the examiner must then offer an opinion as 
to whether any current tinnitus and/or 
right ear hearing loss is thus related on 
a secondary basis to the 1988 fall.  A 
complete rationale for all opinions must 
be provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the directives 
of this Remand have been complied with.  
If any deficiencies are found, the RO must 
implement corrective procedures at once.  

Thereafter, and once any other development 
as may be indicated by any response 
received as a consequence of the actions 
taken in the paragraphs above is 
completed, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE APPELLANT IS 81 YEARS OF AGE AND THIS CASE IS 
ADVANCED ON THE BOARD'S DOCKET.  Accordingly, this case must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


